Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 21, 2018

                                        No. 04-18-00433-CV

                            IN THE INTEREST OF I.I.C., A CHILD,

                     From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017CI23702
                             Honorable Laura Salinas, Judge Presiding

                                           O R D E R

        On August 30, 2018, we determined Appellant’s brief violated Rule 38. See TEX. R. APP. P.
38.1 (appellant’s brief). We struck his brief and ordered him to file an amended brief by September
14, 2018. Before the deadline, Appellant filed a motion for extension of time to file his amended
brief until October 16, 2018.
       Appellant’s motion is GRANTED. Appellant’s amended brief is due on October 16, 2018.
        Appellant’s amended brief must correct all the violations listed in our August 30, 2018
order and fully comply with the applicable rules. See, e.g., id. R. 9.4, 9.5, 38.1. If the amended
brief does not comply as ordered, we “may strike the brief, prohibit [Appellant] from filing another,
and proceed as if [Appellant] had failed to file a brief.” See id. R. 38.9(a); see also id. R. 38.8(a)
(authorizing this court to dismiss an appeal if an appellant fails to timely file a brief).
        If Appellant timely files a brief that complies with this order, Appellee’s brief will be due
thirty days after Appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).
       Appellant’s motion to “enjoin Alice Nicole White against selling any of Appellant’s
possessions” is DENIED.


                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 21st day of September, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court